DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In the last line of [0005], change “are” to -- a -- 
In the third sentence of [0033], change “may be stable at when” to -- may be stable when --
In the first sentence of [0038], insert -- via -- (or equivalent) after “e.g.,”
In the last sentence of [0047], change “distinction the phase field” to -- distinction in the phase field --
In the second sentence of [0052], change “matrix or” to -- matrix of --
In [0054], change “core 128” to -- core 130 --
In the second sentence of [0056], change “based properties” to -- based on properties --
It is recommended that Applicant review the specification as a whole to ensure that no other grammatical errors are present
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“computing device” (Claim 1)
“heating device” (Claims 1 and 12)
“electromagnetic device” (Claim 1 and 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the specification:
“computing device” (from Claim 1) is being interpreted as a computer capable of executing computer program code
“heating device” (from Claims 1 and 12) is being interpreted as any heater capable of heating the component such as a gaseous heater or electric resistance heater
“electromagnetic device” (from Claims 1 and 12) is being interpreted as any device capable of magnetizing the component such as a magnetized coil

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites the limitation “returning the first phase-transformation temperature from the reduced, first phase-transformation temperature when discontinuing the application of the electromagnetic field to the component” which is considered indefinite because it is unclear what the first phase-transformation temperature is returned to from the reduced first phase-transformation temperature. It is unclear if the first phase-transformation temperature is returned to an initial temperature, to an intermediate temperature or to some other temperature altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 5-9 are rejected due to their dependency on Claim 4.
	Claim 5 recites the limitation “the maintained, predetermined temperature of the component”. There is insufficient antecedent basis for this limitation in the claim. A “maintained” temperature has not been established within the claim and it is consequently unclear if this limitation is referring to the normal predetermined temperature of the component or to some other distinct temperature of the component. The metes and bounds of the claim are consequently unclear. 
	Claim 7 recites the limitation “returning the second phase-transformation temperature from the reduced, second phase-transformation temperature when discontinuing the application of the electromagnetic field to the component” which is considered indefinite because it is unclear what the second phase-transformation temperature is returned to from the reduced first phase-transformation temperature. It is unclear if the first phase-transformation temperature is returned to an initial temperature, to an intermediate temperature or to some other temperature altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 8-9 are rejected due to their dependency on Claim 7.
	Claim 8 recites the limitation “the maintained, predetermined temperature of the component”. There is insufficient antecedent basis for this limitation in the claim. A “maintained” temperature has not been established within the claim and it is consequently unclear if this limitation is referring to the normal predetermined temperature of the component or to some other distinct temperature of the component. The metes and bounds of the claim are consequently unclear. 
	Claim 15 recites the limitation “returning the first phase-transformation temperature from the reduced, first phase-transformation temperature when discontinuing the application of the electromagnetic field to the component” which is considered indefinite because it is unclear what the first phase-transformation temperature is returned to from the reduced first phase-transformation temperature. It is unclear if the first phase-transformation temperature is returned to an initial temperature, to an intermediate temperature or to some other temperature altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 16 is rejected due to their dependency on Claim 15.
	Claim 16 recites the limitation “the maintained, predetermined temperature of the component”. There is insufficient antecedent basis for this limitation in the claim. A “maintained” temperature has not been established within the claim and it is consequently unclear if this limitation is referring to the normal predetermined temperature of the component or to some other distinct temperature of the component. The metes and bounds of the claim are consequently unclear. 
	Claim 18 recites the limitation “returning the second phase-transformation temperature from the reduced, second phase-transformation temperature when discontinuing the application of the electromagnetic field to the component” which is considered indefinite because it is unclear what the second phase-transformation temperature is returned to from the reduced first phase-transformation temperature. It is unclear if the first phase-transformation temperature is returned to an initial temperature, to an intermediate temperature or to some other temperature altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 19 is rejected due to their dependency on Claim 18.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisner et al. (US 2006/0231549 A1) (hereinafter “Kisner”) in view of Hattiangadi et al. (US 2008/0178971 A1) (hereinafter “Hattiangadi”). 
	Regarding Claim 1, Kisner teaches of a system (Fig. 2), comprising: 
	at least one computing device (“control computer 374”) (see at least [0049]) in communication with a heating device (122) and an electromagnetic device (104) (see at least [0037] and Fig. 2), the at least one computing device configured to alter a microstructure (“microstructure”) (see at least [0053] and Figs. 5, 6) of a material forming a component (“workpiece 102”) by performing processes including: 
	heating the component using the heating device to a predetermined temperature (“740° C”) (see [0052] and Figs. 5, 6) within a first phase field of the material (phase filed that produces “perlite” within the material) (see at least [0052]-[0053] and Figs. 5, 6) (Kisner also teaches of distinct second and third phase fields (those that yield “austenite” and “cementite” respectively) that are each necessarily defined by corresponding phase transformation temperatures (see at least [0052]-[0053] and Figs. 5, 6));
	magnetizing the heated component using the electromagnetic device (104) (see at least [0036], [0050]-[0052] and Fig. 2); and
	cooling (“cooling”) the component after magnetizing the heated component (see at least [0012]). 
	Note that phase diagrams (such as the diagram depicted in Fig. 2 of the instant application) depict inherent properties of a given material and that the comparable material of the workpiece taught by Kisner can necessarily be depicted by a similar diagram (as is evident from the Applicant Admitted Prior Art of Fig. 7A and the related description in the specification - see at least [0053] and Figs. 2, 3, 7A of the instant application and note that the phantom line depicted in Fig. 3 represents the phase diagram of a standard metal with no magnetic field applied to it while the dark line represents the shifted phase diagram of the same metal with a magnetic field applied to it). Moreover, one phase field defined by a given phase transformation temperature will necessarily have a phase-transformation temperature that is greater than that of another phase field defined by a lower phase transformation temperature (as is evident from the Applicant Admitted Prior Art - see at least [0053] and Figs. 2, 3, 7A of the instant application). It is to be noted that Claim 1 is not claiming inherent properties of a material (i.e. first, second and third phase fields of the material in addition to first and second phase-transformation temperatures) but rather claiming a predetermined temperature that will be “below” the inherent first phase-transformation temperature of the material.  
	Kisner fails to explicitly teach that predetermined temperature is below the first phase-transformation temperature of the material forming the component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the predetermined temperature to be below the first phase-transformation temperature of the material forming the component since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Kisner teaches of a predetermined temperature (see at least [0052]-[0053]) and that, referring to Fig. 6, “within the workpiece which was exposed to the magnetic field during the treatment thereof, the austenite transformed to pearlite during the isothermal hold” (see [0053] and Figs. 5-6). Thus, Kisner also teaches that applying a magnetic field to the component alters the phase transformation temperatures of the material of the component (as is evident from austenite being “transformed to pearlite”). Therefore, the general conditions of the claim are disclosed in the prior art. The exact temperature that is used as the “predetermined temperature” is a result effective variable that is readily changeable in the system taught by Kisner (via “computer 374” - see at least [0050]). Using a relatively higher temperature will yield a material that has different characteristics than using a relatively lower temperature would and that balance would have been readily adjustable depending on the need of the component (as is evident from at least [0050]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the predetermined temperature to be below the first phase-transformation temperature of the material forming the component as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	Furthermore, Kisner fails to explicitly teach that the at least one computing device is configured to intermittently magnetize the heated component using the electromagnetic device for a predetermined number of cycles. However, doing so is known in the art. 
	Hattiangadi discloses a relatable system (Fig. 1) for heat treating components while subjecting them to a magnetic field via an electromagnetic device (14, 16) and of methods for using the same (see at least Abstract, [0018] and Figs. 1, 3). Hattiangadi teaches that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” (see [0034]). Moreover, Hattiangadi teaches of intermittently magnetizing the heated component using the electromagnetic device for a predetermined number of cycles (“switching magnetic field on and off in a given frequency”) such that “a sharp flake tip may be rounded during the process to achieve a much improved gray iron fatigue strength” (see at least [0021]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Kisner by configuring the existing computing device taught by Kisner to intermittently magnetize the heated component using the electromagnetic device for a predetermined number of cycles based on the teachings of Hattiangadi. Doing so would have rounded sharp flake tips within the microstructure of the component which would have enhanced fatigue strength of the component. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Hattiangadi also teaches of maintaining the component at a predetermined temperature while intermittently magnetizing the heated component for the predetermined number of cycles (see at least [0021]).

	Regarding Claim 3, Hattiangadi also teaches of applying an electromagnetic field to the component for a predetermined time and at a predetermined electromagnetic strength for each of the predetermined number of cycles, wherein the predetermined number of cycles, the predetermined time, and the predetermined electromagnetic strength are based on the material forming the component (as is evident from at least [0021]). 

	Regarding Claim 4, to the extent the Claim 4 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches of reducing (“decrease”) the first phase-transformation temperature (“eutectoid temperature”) based on the material forming the component when applying the electromagnetic field to the component, wherein the reduced, first phase- transformation temperature defines a second phase field of the material (see at least [0021]-[0022], [0034] and Fig. 2), and of returning the first phase-transformation temperature from the reduced, first phase-transformation temperature to an initial state when discontinuing the application of the electromagnetic field to the component (since applying electromagnetic field to the component decreases the eutectoid temperature and shifts the equilibrium phase diagram, it follows that discontinuing the application of the electromagnetic field to the component will necessarily reverse this effect and return the first phase-transformation temperature to an initial state - see at least [0021], [0034] and the rejection for Claim 1 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 4 as claimed.

	Regarding Claim 5, to the extent the Claim 5 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches that a maintained, predetermined temperature of the component is greater than the reduced, first phase-transformation temperature when applying the electromagnetic field to the component (see at least [0021], [0034] and the rejection for Claim 1 above).

	Regarding Claim 6, Hattiangadi also teaches of shifting the material forming the component from the first phase field to the second phase field defined by the reduced, first phase-transformation temperature when applying the electromagnetic field to the component (as is evident from Hattiangadi teaching that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” - see at least [0021], [0034] and the rejection for Claim 1 above). 

	Regarding Claim 7, to the extent the Claim 7 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches of reducing a second phase-transformation temperature based on the material forming the component while applying the electromagnetic field to the component, the reduced, second phase-transformation temperature defining a third phase field of the material (see at least [0021]-[0022], [0034] and Fig. 2), and of returning the second phase-transformation temperature from the reduced, second phase-transformation temperature to an initial state when discontinuing the application of the electromagnetic field to the component  (since applying electromagnetic field to the component decreases the eutectoid temperature and shifts the equilibrium phase diagram, it follows that discontinuing the application of the electromagnetic field to the component will necessarily reverse this effect and return the second phase-transformation temperature to an initial state - see at least [0021], [0034] and the rejection for Claim 1 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 7 as claimed.

	Regarding Claim 8, to the extent the Claim 8 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches that a maintained, predetermined temperature of the component is greater than the reduced, second phase-transformation temperature when applying the electromagnetic field to the component (see at least [0021], [0034] and the rejection for Claim 1 above).

	Regarding Claim 9, Hattiangadi also teaches of a configuration that includes shifting the material forming the component from the first phase field to the third phase field defined by the reduced, second phase-transformation temperature when applying the electromagnetic field to the component (as is evident from Hattiangadi teaching that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” - see at least [0021], [0034] and the rejection for Claim 8 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 9 as claimed.

	Regarding Claim 10, Kisner also teaches that the electromagnetic device (104) substantially surrounds and is separated from the heating device (see at least [0037] and Fig. 2).

	Regarding Claim 11, Kisner also teaches of a heat shield (130) positioned between the electromagnetic device and the heating device (see at least [0037] and Fig. 2).

	Regarding Claim 12, Kisner teaches a method of altering a microstructure (“microstructure”) (see at least [0053] and Figs. 5, 6) of a material forming a component (“workpiece 102”), the method comprising: 
	heating the component using a heating device (122) (see at least [0037] and Fig. 2) to a predetermined temperature (“740° C”) (see [0052] and Figs. 5, 6) within a first phase field of the material (phase filed that produces “perlite” within the material) (see at least [0052]-[0053] and Figs. 5, 6), (Kisner also teaches of distinct second and third phase fields (those that yield “austenite” and “cementite” respectively) that are each necessarily defined by corresponding phase transformation temperatures (see at least [0052]-[0053] and Figs. 5, 6));
	magnetizing the heated component using an electromagnetic device (104) (see at least [0036], [0050]-[0052] and Fig. 2); and
	cooling (“cooling”) the component after magnetizing the heated component (see at least [0012]). 
	Note that phase diagrams (such as the diagram depicted in Fig. 2 of the instant application) depict inherent properties of a given material and that the comparable material of the workpiece taught by Kisner can necessarily be depicted by a similar diagram (as is evident from the Applicant Admitted Prior Art of Fig. 7A and the related description in the specification - see at least [0053] and Figs. 2, 3, 7A of the instant application and note that the phantom line depicted in Fig. 3 represents the phase diagram of a standard metal with no magnetic field applied to it while the dark line represents the shifted phase diagram of the same metal with a magnetic field applied to it). Moreover, one phase field defined by a given phase transformation temperature will necessarily have a phase-transformation temperature that is greater than that of another phase field defined by a lower phase transformation temperature (as is evident from the Applicant Admitted Prior Art - see at least [0053] and Figs. 2, 3, 7A of the instant application). It is to be noted that Claim 12 is not claiming inherent properties of a material (i.e. first, second and third phase fields of the material in addition to first and second phase-transformation temperatures) but rather claiming a predetermined temperature that will be “below” the inherent first phase-transformation temperature of the material.  
	Kisner fails to explicitly teach that predetermined temperature is below the first phase-transformation temperature of the material forming the component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the predetermined temperature to be below the first phase-transformation temperature of the material forming the component since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Kisner teaches of a predetermined temperature (see at least [0052]-[0053]) and that, referring to Fig. 6, “within the workpiece which was exposed to the magnetic field during the treatment thereof, the austenite transformed to pearlite during the isothermal hold” (see [0053] and Figs. 5-6). Thus, Kisner also teaches that applying a magnetic field to the component alters the phase transformation temperatures of the material of the component (as is evident from austenite being “transformed to pearlite”). Therefore, the general conditions of the claim are disclosed in the prior art. The exact temperature that is used as the “predetermined temperature” is a result effective variable that is readily changeable in the system taught by Kisner (via “computer 374” - see at least [0050]). Using a relatively higher temperature will yield a material that has different characteristics than using a relatively lower temperature would and that balance would have been readily adjustable depending on the need of the component (as is evident from at least [0050]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the predetermined temperature to be below the first phase-transformation temperature of the material forming the component as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	Furthermore, Kisner fails to explicitly of intermittently magnetizing the heated component using the electromagnetic device for a predetermined number of cycles. However, doing so is known in the art. 
	Hattiangadi discloses a relatable system (Fig. 1) for heat treating components while subjecting them to a magnetic field via an electromagnetic device (14, 16) and of methods for using the same (see at least Abstract, [0018] and Figs. 1, 3). Hattiangadi teaches that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” (see [0034]). Moreover, Hattiangadi teaches of intermittently magnetizing the heated component using the electromagnetic device for a predetermined number of cycles (“switching magnetic field on and off in a given frequency”) such that “a sharp flake tip may be rounded during the process to achieve a much improved gray iron fatigue strength” (see at least [0021]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Kisner intermittently magnetizing the heated component using the electromagnetic device for a predetermined number of cycles based on the teachings of Hattiangadi. Doing so would have rounded sharp flake tips within the microstructure of the component which would have enhanced fatigue strength of the component. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 13, Hattiangadi also teaches of maintaining the component at a predetermined temperature while intermittently magnetizing the heated component for the predetermined number of cycles (see at least [0021]).

	Regarding Claim 14, Hattiangadi also teaches of applying an electromagnetic field to the component for a predetermined time and at a predetermined electromagnetic strength for each of the predetermined number of cycles, wherein the predetermined number of cycles, the predetermined time, and the predetermined electromagnetic strength are based on the material forming the component (as is evident from at least [0021]). 

	Regarding Claim 15, to the extent the Claim 15 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches of reducing (“decrease”) the first phase-transformation temperature (“eutectoid temperature”) based on the material forming the component when applying the electromagnetic field to the component, wherein the reduced, first phase- transformation temperature defines a second phase field of the material (see at least [0021]-[0022], [0034] and Fig. 2), and of returning the first phase-transformation temperature from the reduced, first phase-transformation temperature to an initial state when discontinuing the application of the electromagnetic field to the component (since applying electromagnetic field to the component decreases the eutectoid temperature and shifts the equilibrium phase diagram, it follows that discontinuing the application of the electromagnetic field to the component will necessarily reverse this effect and return the first phase-transformation temperature to an initial state - see at least [0021], [0034] and the rejection for Claim 12 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 15 as claimed.

	Regarding Claim 16, to the extent the Claim 16 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches that a maintained, predetermined temperature of the component is greater than the reduced, first phase-transformation temperature when applying the electromagnetic field to the component (see at least [0021], [0034] and the rejection for Claim 12 above).

	Regarding Claim 17, Hattiangadi also teaches of shifting the material forming the component from the first phase field to the second phase field defined by the reduced, first phase-transformation temperature when applying the electromagnetic field to the component (as is evident from Hattiangadi teaching that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” - see at least [0021], [0034] and the rejection for Claim 12 above). 

	Regarding Claim 18, to the extent the Claim 18 is understood in light of the 112(b) rejection set forth in this Office Action, Hattiangadi also teaches of reducing a second phase-transformation temperature based on the material forming the component while applying the electromagnetic field to the component, the reduced, second phase-transformation temperature defining a third phase field of the material (see at least [0021]-[0022], [0034] and Fig. 2), and of returning the second phase-transformation temperature from the reduced, second phase-transformation temperature to an initial state when discontinuing the application of the electromagnetic field to the component (since applying electromagnetic field to the component decreases the eutectoid temperature and shifts the equilibrium phase diagram, it follows that discontinuing the application of the electromagnetic field to the component will necessarily reverse this effect and return the second phase-transformation temperature to an initial state - see at least [0021], [0034] and the rejection for Claim 12 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 18 as claimed.

	Regarding Claim 19, Hattiangadi also teaches of a configuration that includes shifting the material forming the component from the first phase field to the third phase field defined by the reduced, second phase-transformation temperature when applying the electromagnetic field to the component and of a maintained, predetermined temperature of the component being greater than the reduced, second phase-transformation temperature when applying the electromagnetic field to the component (as is evident from Hattiangadi teaching that “equilibrium phase diagrams of ferrous alloys may be shifted when the ultra-high magnetic field is exerted, and phases and crystal structures that would have been previously impossible to obtain with conventional heat treatment processing, now may be obtained” - see at least [0021], [0034] and the rejection for Claim 18 above). The combination of Kisner and Hattiangadi accordingly meets the limitations of Claim 19 as claimed.

	Regarding Claim 20, Hattiangadi also teaches of demagnetizing the component subsequently to intermittently magnetizing the heated component using the electromagnetic device for the predetermined number of cycles (as is evident from (at least) the “off” segment - see at least [0021], [0034] of Hattiangadi and the rejection for Claim 12 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bassett lll (US 3,188,248) and Garcin et al. (US 2012/0125486 A1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/13/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762